Citation Nr: 0401445	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  98-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic shin 
splints.  

2.  Entitlement to service connection for chronic headaches.  

3.  Entitlement to service connection for left foot numbness.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from November 1982 to 
October 1989.  

This matter arises from a September 1997 rating decision of 
the RO, a pertinent part of which denied the benefits sought 
on appeal.  In a September 1999 decision, the Board denied, 
in pertinent part, the claims on appeal as not well-grounded 
(under then existing law).  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a May 2001 Order, the Court vacated the September 1999 
Board decision as to the claims on appeal, and remanded the 
claims for readjudication under the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  

In July 2002, the Board initiated its own development under 
authority granted by VCAA, pursuant to the Court's Order to 
vacate and remand the prior Board decision.  However, before 
the Board could readjudicate the claims in light of that 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that that part of 
VCAA, at 38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  See, Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F. 3rd 1339 
(Fed. Cir. 2003) (DAV case).  In June 2003, the Board 
remanded the appeal for VCAA notice and for RO readjudication 
pursuant to the Federal Circuit's holding in the DAV case, as 
well as to comply with the May 2001 Court Order.  However, 
the June 2003 Board remand identified, in relevant part, only 
the first two issues on appeal, specifically, those 
identified as issues number 1 and 2 on the front page of the 
instant Board decision and remand, and the Board failed to 
identify issue number 3.  The RO provided VCAA notice in 
March and June 2003 as to the first two issues on appeal, and 
in August 2003, the RO readjudicated these two claims under 
VCAA, denying the benefits sought.  Issue number 3 was not 
adjudicated at the RO or included in the August 2003 
supplemental statement of the case (SSOC), and this issue is 
one of the subjects of the following Board Remand.  

It is also noted that the appeal initially included other 
claims, which are no longer before the Board: A claim of 
entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability was 
denied at the RO in June 2003, and the veteran withdrew her 
claim in July 2003; an August 2003 RO rating decision granted 
service connection for an adjustment disorder with depressed 
mood, and service connection for bilateral flat feet; and, in 
June 2002, the veteran withdrew claims of service connection 
for neck, lumbar spine, throat, gastric and urinary tract 
conditions, and entitlement to an evaluation in excess of 
50 percent for service-connected status post hysterectomy due 
to uterine fibroids.  These matters are not before the Board.  

This appeal, in part, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if and when further action is required on her 
part.  


FINDINGS OF FACT

1.  As to the claim adjudicated on the merits herein, the RO 
notified the veteran of the evidence and information needed 
to substantiate it, obtained all relevant and available 
evidence identified by the veteran, and provided her an 
appropriate VA medical examination, all in an effort to 
assist him in substantiating her claim for VA compensation 
benefits.  

2.  Chronic left leg shin splints are shown in service, and 
left leg symptoms have continued on occasion since then.  

3.  Chronic right leg shin splints are not shown in service, 
or on current examination.  


CONCLUSIONS OF LAW

1.  Chronic shin splints, left leg, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 3.303 (2003).  

2.  Shin splints, right leg, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, then 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VCAA notices were given in March and June 2003, as well 
as in both a June 2003 Board remand and August 2003 
supplemental statement of the case (SSOC).  

The Board has taken favorable action with regard to the claim 
on appeal, especially since the appellant does not make any 
real contention regarding right leg shin splints.  For the 
sake of clarity, the Board has considered both left and right 
leg shin splints, and, in doing so, has found that VA has 
fulfilled both a duty to notify and to assist the veteran 
with regard to information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  In the notice letters 
and the SSOC, the RO cited to 38 C.F.R. § 3.159 regarding 
VA's responsibilities with respect to identifying and 
obtaining evidence in support of the claim.  It appears from 
the contentions and arguments presented by the veteran and 
her attorney that she is fully aware of the relevant law and 
evidence germane to her claim on appeal, and is aware, as 
well, of the responsibilities that both she and VA share with 
respect to the development of her claim.  Therefore, the 
Board finds that VA's duty to notify has been satisfied with 
regard to the specific set of circumstances of this case.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, 
VA examinations were provided, most recently in August 2002.  
The Board grants the claim adjudicated on the merits herein.  
Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

II.  Service Connection for Shin Splints  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time-as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  38 
C.F.R. §3.303(b) (Emphasis added).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If after consideration of all evidence and material of record 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2001).  

The Board has carefully reviewed the service medical records, 
and finds that this case is unique in that while chronic 
right leg shin splints are clearly not shown in service, 
there is a question as to whether the veteran's left leg shin 
splints were so "chronic" in nature, as to allow service 
connection under 38 C.F.R. §§ 3.102 and  3.303(b).  In making 
this fine distinction, the Board emphasizes that it is the 
medical evidence that controls the instant Board decision.  

The veteran's service medical records show many complaints of 
left leg pain in the area of her shin-the front of the leg 
below the knee, associated with physical activity.  She 
sought medical relief from the pain and was diagnosed with 
left leg shin splints in April 1986, December 1987, June 
1988, December 1988, February 1989, and May 1989.  On one 
occasion, reference was made to right shin splint pain, but 
no further reference was made during her entire military 
career as to any right leg shin splints.  As correctly noted 
at the RO, upon examination at separation from service, the 
veteran reported only a history of left leg pain diagnosed as 
shin splints.  VA treatment records show occasional left leg 
shin splints.  Accordingly, while no in-service examiner 
specified that the veteran's left leg shin pain was chronic, 
including at the time of separation, the Board finds that 
with benefit of the doubt applied in her favor, service 
connection is warranted for left leg shin splints, since a 
chronic-albeit only occasional, condition is shown in 
service, warranting service connection under 38 C.F.R. 
§§ 3.102 and 3.303.  
In finding so, the Board has noted that the veteran's 
complaints of left leg shin splint pain have not been 
constant, including since service.  However, the post-service 
medical evidence shows continued, although occasional, 
complaints of left shin splints.  The veteran's VA 
examination in October 2002 regarded her feet, ankles and 
knees more than her shins.  It is noted that the veteran 
reported foot and leg pain, in general.  While it is true 
that on most recent VA examination in October 2002, the 
examiner noted no evidence of existing shin splints, as noted 
above, VA treatment records show occasional left leg shin 
splints.  The August 2003 amendment to that report indicates, 
significantly, that the veteran most likely had shin splints 
in service, and while none were presently shown, the 
diagnosis was a very difficult one to make, since such a 
diagnosis is based solely on symptomatic complaints.  
Inexplicably, the examiner felt that the veteran's complaints 
of shin splints were related to her already service-connected 
flat feet and Morton's neuroma.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Given the nature of the disability at issue, and the post-
service evidence of left leg shin splints, the Board finds 
that the positive service and post-service VA treatment 
records are of no less probative value than the VA 
examination report of October 2002, as amended in August 
2003.  Giving the benefit of the doubt to the veteran with 
regard to her left leg shin splints, the claim is granted to 
this limited extent.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, right leg shin splints are shown neither 
in service, nor post-service, and service connection must be 
denied for lack of both in service chronic disability and for 
lack of a current diagnosis.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(Table); accord, Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. den. sub nom. Epps v. West, 118 S.Ct. 2348 
(1998).  This decision is supported by the service medical 
records, which show that any right leg shin splints were not 
chronic so as to warrant service connection for such 
disability.  38 C.F.R. § 3.303(b).  As to right leg shin 
splints, the Board finds that a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In reaching these conclusions, the Board has given all due 
weight to the veteran's assertions and statements on appeal.  
However, as a layperson without specialized medical 
knowledge, the veteran is not competent to make a medical 
diagnosis or to relate current symptoms to a current medical 
disorder or to any incident in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Her lay opinions as 
to medical diagnosis or nexus in this matter are of no 
probative value to the Board.  In this case, while service 
medical records show significant treatment for left leg shin 
splints so as to suggest chronic impairment under 38 C.F.R. 
§ 3.303(b), no such conclusion can be reached with regard to 
her right leg, as both in-service and post-service findings 
of chronic disability are not demonstrated.  Accordingly, her 
complaints of left shin splint pain supported, as they are, 
by clinical findings in and after service, are enough to 
warrant a grant of service connection for this disorder.  
38 C.F.R. §§ 3.102 and 3.303(b).  However, with no finding of 
chronic right shin splints in service, and no right shin 
splints currently shown on numerous post-service treatment 
records, that part of the claim must fail as against the 
weight of the medical evidence.  Accordingly, the Board will 
find the evidence is in equipoise as to left shin splints 
only, with the benefit of the doubt in the veteran's favor, 
warranting a grant of the claim, in part, limited to service 
connection for left shin splints.  


ORDER

The claim of service connection for chronic left leg shin 
splints is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

The claim of service connection for chronic right leg shin 
splints is denied.  


REMAND

A May 2001 Court Order vacated a September 1999 Board 
decision, which, in pertinent part, denied a claim of service 
connection for left foot numbness.  This claim was 
specifically identified in that Court Order.  However, the 
June 2003 Board remand failed to identify this claim, no 
development consistent with the Court's May 2001 Order or 
VCAA was initiated, and the claim was not readjudicated at 
the RO in August 2003, when other claims were reconsidered.  
See RO's August 2003 SSOC and Rating Decision.  Because of 
the change in the law brought about by VCAA, particularly in 
light of the RO's failure to readjudicate the claim of 
service connection for left foot numbness in light of VCAA, a 
remand in this case is required, to include compliance with 
the notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003); See also, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A.  

Moreover, additional VA treatment records were received at 
the RO in August 2003 pertinent to the claim of service 
connection for left foot numbness, which have not been 
previously considered at the RO.  38 C.F.R. § 19.37 (2003).  
The Board notes that the veteran is service connected for 
bilateral flat feet, currently evaluated as 10 percent 
disabling.  In granting service connection for that disorder, 
the RO noted medical records showing complaints of bilateral 
feet aching and pain, mild swelling, fatigability and lack of 
endurance of the feet.  VA medical records also show a non-
service-connected left ankle disorder, status post 1990 
horseback riding injury, with metallic plate and screws 
across the lateral malleolus of the left ankle, and with old 
postoperative changes.  A VA neurologic examination of the 
low back and left leg was conducted in October 2002 for 
complaints of low back pain, with a "radicular pattern" of 
pain involving the left leg.  The VA examiner made the 
recommendation that the veteran be provided an 
electromyographic (EMG) study for her complaints.  In a 
January 3, 2003 note, the author of the October 2002 VA 
examination report noted that no such study had been 
conducted.  Accordingly, the veteran should be afforded a VA 
neurologic examination to determine the existence and 
etiology of any left foot numbness.  

As to the claim of service connection for chronic headaches, 
where the medical record is insufficient, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127, 128 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  While service medical records 
show treatment for headaches on March 23, 1986, VA treatment 
records note continued complaints of occasional chronic 
headaches, the origin of any such headaches was not 
determined in any satisfactory way on VA examination in 
January 2003.  VA treatment records show that the veteran may 
or may not have chronic headaches associated with one 
medication, or a combination thereof, for various service-
connected and/or non-service-connected disorders, including 
her non-service-connected diabetes mellitus.  On VA 
examination in January 2003, the examiner gave the opinion 
that the veteran's headaches were due to her non-service-
connected diabetes mellitus, but in doing so, the examiner 
stated that the basis of the opinion was limited to only the 
veteran's belief that her headaches were due to her 
medication for diabetes mellitus.  The examination, 
accordingly, was inadequate for VA purposes, as the examiner 
did not review the veteran's documented clinical history.  
The Board adds that an April 1996 record shows complaints of 
chronic headaches associated with the discontinuance of 
Trazodone medication, then used by the veteran for the 
regulation of symptoms of her service-connected psychiatric 
disability.  

Therefore, the Board finds that the veteran should be 
provided an appropriate, but comprehensive, VA examination in 
order to determine if the veteran has chronic headaches which 
are due either to service, or to service-connected 
disability, including medication for service-connected 
disability or a combination of service-connected and non-
service-connected disability.  The opinion should be based 
upon sound medical principles, to include a review of the 
documented clinical history, and not the lay statements of 
the veteran.  See, 38 C.F.R. § 4.42, which underscores the 
importance of complete VA medical and psychiatric 
examinations, noting that, "when complete examinations are 
not conducted...it is impossible to visualize the nature and 
extent of the service-connected disability."  

38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  The cursory examination in 
January 2003 falls far short of the sort required by VA law 
and regulation.  

Finally, the Board is not satisfied that the veteran has been 
given adequate notice of the sort of evidence needed to 
substantiate her claims of service-connection for left foot 
numbness and chronic headaches.  A review of the claims 
folder reveals that the veteran has been provided notice of 
VCAA, including the provisions of 38 C.F.R. § 3.159 (2002).  
However, the veteran was not been specifically advised what 
sort of information or medical and lay evidence, not 
previously submitted, is necessary to substantiate her claims 
presently on appeal regarding left foot numbness and chronic 
headaches.  She has been given inadequate notice as to what 
evidence, if any, the veteran is expected to obtain and 
submit, and what evidence VA will retrieve on its own.  
Accordingly, due notice of VCAA must be provided, as 
interpreted by the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  See also, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  

Given the above, a Remand of this claim on appeal is required 
to afford the veteran with a more complete VCAA notice as to 
headaches, as well as to provide her another VA examination, 
one which is complete and comprehensive.  

1.  The RO should contact the veteran and 
her representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  She must be advised 
specifically as to what sort of evidence 
she is asked to obtain and submit, and 
what sort of evidence VA will retrieve on 
its own, as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should appropriately contact 
the veteran and give her the opportunity 
to submit the names, addresses, and 
approximate dates of treatment of all VA 
and/or non-VA (private) care providers 
who have treated her for left foot 
numbness and/or headaches, or made any 
statement regarding the etiology of left 
foot numbness or headaches, to include 
headaches as a side effect of medication 
or a combination of medications, from 
October 1989 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from October 1989 
to the present-If not already of record, 
as identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

3.  The veteran should be scheduled for 
complete and comprehensive VA neurologic 
or other appropriate examination to 
determine the nature, likely etiology, 
and chronicity of any left foot numbness 
and/or chronic headaches, including 
migraine headaches or chronic headaches 
caused by the side effects of medication 
or a combination of medications for 
various disabilities.  Symptoms of 
service-connected bilateral flat feet or 
non-service-connected low back or left 
leg disorders should be distinguished 
from any disorder manifested by left foot 
numbness, and an opinion should be 
obtained as to the etiology of any 
disorder manifested by left foot 
numbness, if found on VA examination.  

All medications should be identified, not 
just from the veteran's statement, but 
verified from a review of the clinical 
history, and these medications should be 
listed in the examination report, noting 
whether or not headaches are a side 
effect of medication or a combination of 
medications.  If special medical 
knowledge is required for this 
determination, then the veteran should be 
scheduled for another examination by a 
specialist in the side effects of 
combinations of medications for various 
disorders.  Any such examiner must 
determine whether a change in medication 
is due, and whether it is as likely as 
not that the veteran's headaches are due 
to service, service-connected disability, 
or the medication for service-connected 
disability.  

All indicated tests and studies should be 
performed, with copies of same maintained 
in the claims file, and the claims folder 
must be both made available to-and 
reviewed by-the examiner(s) for use in 
the study of the case prior to any 
examination of the veteran.  

Definitive diagnoses should be entered, 
and the requested medical opinions should 
include not only a comprehensive review 
of the claims file, but detailed 
references to the veteran's documented 
medical history, noting each of her 
medications for various service-connected 
and non-service-connected disabilities, 
including inservice headaches in March 
23, 1986, and since then, including on 
April 30, 1996.  The examiner(s) is/are 
to set forth all findings and 
conclusions, along with rationale and 
support for the diagnoses entered, in a 
clear, comprehensive and legible manner, 
with reference to both supporting 
evidence, and the medical principles 
pertinent to the medical opinion given.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
left foot numbness and entitlement to 
service connection for chronic headaches, 
to include as secondary to medication for 
service-connected disability, or a 
combination of medications including 
medications for service-connected 
disability.  If any decision, in whole or 
in part, remains adverse to the veteran, 
she and her representative should be 
provided a SSOC, with an opportunity to 
respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



